
	

114 HRES 217 IH: Honoring the life and accomplishments of Henry Thomas Segerstrom and expressing condolences on his passing.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 217
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Loretta Sanchez of California submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the life and accomplishments of Henry Thomas Segerstrom and expressing condolences on his
			 passing.
	
	
 Whereas Henry Thomas Segerstrom was born in the city of Santa Ana, California, on April 5, 1923, to a family of Swedish immigrant farmers;
 Whereas Henry Thomas Segerstrom left his studies at Stanford University after the attacks on Pearl Harbor in 1941 in order to enlist in the Army to fight for his country;
 Whereas Henry Thomas Segerstrom attained the Army rank of Captain, was wounded in action in the Battle of the Bulge in 1944, and was awarded the Purple Heart;
 Whereas Henry Thomas Segerstrom completed his Bachelors of Arts at Stanford while recuperating from his combat wounds and subsequently earned his Master of Business Administration from the Stanford Graduate School of Business;
 Whereas Henry Thomas Segerstrom helped develop the world renowned South Coast Plaza in Costa Mesa, California, into the highest grossing retail center in the United States with annual sales in excess of $1.7 billion;
 Whereas Henry Thomas Segerstrom helped spearhead the creation of the Orange County Performing Arts Center and played a direct role in bringing the arts to Orange County;
 Whereas Henry Thomas Segerstrom left a legacy of dedication and leadership to his community and helped transform a largely agricultural region into a multiethnic and thriving center of art, culture, innovation, entrepreneurship, technology, and business leadership;
 Whereas Henry Thomas Segerstrom served his community by serving on the board of numerous institutions including the Museum of Contemporary Art in Los Angeles, Southern California Edison, and the American Friends of Versailles, and served as the chairman of the Orange County Water District board;
 Whereas Henry Thomas Segerstrom passed away on February 20, 2015, at the age of 91, and is survived by his wife Elizabeth and his children, Andrea, Toren, and Anton, their spouses, 6 grandchildren, and 7 great-grandchildren; and
 Whereas Henry Thomas Segerstrom’s life of hard work, self-sacrifice, and philanthropic efforts brought wealth and culture to Southern California, is nationally recognized, and commended, and he will never be forgotten: Now, therefore, be it
	
 That the House of Representatives— (1)honors the life and accomplishments of Henry Thomas Segerstrom; and
 (2)extends heartfelt sympathies and condolences to the family of Henry Thomas Segerstrom.  